                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

DAISY THOMAS

v.                                        CASE NO. 8:10-cr-438-T-33AAS

UNITED STATES OF AMERICA

                                  /

                                  ORDER

      This matter comes before the Court pursuant to Daisy

Thomas’s pro se Motion for Relief from Judgment (Doc. # 503),

filed on June 26, 2019. The Government responded in opposition

on July 17, 2019. (Doc. # 507). For the reasons that follow,

the Motion is denied.

I.    Background

      In November 2010, the grand jury indicted Thomas for

conspiracy to obstruct commerce by robbery, in violation of

18 U.S.C. § 1951 (Count One); obstructing commerce by robbery,

in violation of 18 U.S.C. § 1951 (Count Two); and use of a

firearm in connection with a crime of violence, in violation

of 18 U.S.C. § 924(c) (Count Three). (Doc. # 23). On January

5,   2011,   the   grand   jury   returned       a   second   superseding

indictment, which included the same three charges against

Thomas. (Doc. # 61). At trial, Thomas was found guilty on all

three counts. (Doc. # 294). In March 2012, the Court sentenced



                                      1
Thomas to 204 months imprisonment – 60 months as to Count

One, 120 months as to Count Two, and 84 months as to Count

Three,   to   run   consecutively,     followed    by   60    months’

supervised release. (Doc. ## 332; 333).

     Thomas   appealed,   but   the   Eleventh    Circuit    Court   of

Appeals affirmed Thomas’s conviction on June 10, 2013. (Doc.

## 334; 416; 418). The record does not reflect that Thomas

sought certiorari with the United States Supreme Court.

     In June of 2014, Thomas filed the first in a series of

motions challenging her sentence in a separate civil case.

Pursuant to 28 U.S.C. § 2255, Thomas alleged that counsel was

ineffective by (1) failing to hire a biometric expert to

review and testify regarding video surveillance; (2) failing

to investigate and interview witnesses who may have helped

establish a defense; and (3) disregarding information about

potential defenses. Thomas v. United States, 8:14-cv-1399-T-

33TBM, (Doc. # 1). The Court appropriately denied this motion.

Id. at (Doc. # 9).

     In 2016, Thomas filed two more motions in the civil case.

The first was a motion for leave to amend her Section 2255

motion based on the Supreme Court’s decision in Johnson v.

United States, 135 S. Ct. 2551 (2015). Id. at (Doc. # 16).

This motion was denied. Id. at (Doc. # 18). Thomas then filed



                                 2
a motion for reconsideration of that denial. Id. at (Doc. #

21). This Court, again, denied the motion. Id. Thomas appealed

that denial. Id. at (Doc. # 24). Subsequently, the Eleventh

Circuit   affirmed,   writing   that    Thomas’s     motion   was    an

“unauthorized   successive   [Section]      2255    motion”   and   the

district court lacked jurisdiction to consider it. Id. at

(Doc. # 31).

      Thomas then filed this Motion in her criminal case,

seeking relief from the judgment pursuant to Federal Rule of

Civil   Procedure   60(b)(6).   (Doc.   #   503).    The   Government

responded in opposition on July 17, 2019. (Doc. # 507). This

Motion is now ripe for review.

II.   Discussion

      Supposedly pursuant to Rule 60(b)(6), Thomas asks for

relief from her conviction under the Supreme Court decision,

United States v. Davis, 139 S. Ct. 2319 (2019), in which the

Court held that the residual clause of the definition for

violent felony was unconstitutionally vague under due process

and separation of powers principles. (Doc. # 503). Rule

60(b)(6) permits setting aside a judgment for “any other

reason justifying relief from the operation of a judgment.”

Fed. R. Civ. P. 60(b)(6). “It is well established, however,

that relief under this clause is an extraordinary remedy which



                                3
may   be   invoked   only   upon       a   showing   of   exceptional

circumstances.” Ackermann v. United States, 340 U.S. 193, 202

(1950).

      In order to bring a successful motion pursuant to Rule

60(b)(6), the party seeking relief must prove that “absent

such relief, an ‘extreme’ and ‘unexpected’ hardship will

result.” United States v. Swift & Co., 286 U.S. 106, 119

(1932). Also, the motion “must be made within a reasonable

time.” Fed. R. Civ. P. 60(c)(1). “Reasonableness” is case

specific, and courts consider two factors: “the reasons for

the delay and the potential for prejudice to the non-movant.”

Harduvel v. General Dynamics Corp., 801 F. Supp. 597, 603

(M.D. Fla. 1992). Here, the Court does not find, and Thomas

does not provide, any evidence of extraordinary circumstances

or a reason for any delay to sustain a Rule 60(b)(6) motion.

      More importantly, Thomas’s Motion is due to be denied

because this “motion for relief from judgment” under Rule 60

is actually an unauthorized successive Section 2255 motion

filed without the requisite permission from the Eleventh

Circuit. (Doc. # 507 at 3); see Castro v. United States, 540

U.S. 375, 381 (2003) (“Federal courts sometimes will ignore

the legal label that a pro se litigant attaches to a motion

and recharacterize the motion in order to place it within a



                                   4
different legal category.”). Congress intended for Section

2255 to “serve as the primary method of collateral attack on

a federally imposed sentence.” United States v. Jordan, 915

F.2d 622, 629 (11th Cir. 1990). And “Rule 60(b) cannot be

used    to   circumvent     restraints       on     successive     habeas

petitions.” Felker v. Turpin, 101 F.3d 657, 661 (1996).

       Thomas previously filed a Section 2255 motion attacking

her conviction.     Thomas v. United States,             8:14-cv-1399-T-

33TBM, (Doc. # 1). Thus, this Motion is a successive Section

2255 motion. (Doc. # 507). “To file a second or successive

[Section]    2255   motion,   the       movant    must   first   file   an

application with the appropriate court of appeals for an order

authorizing the district court to consider it.” Farris v.

United States, 333 F.3d 1211, 1216 (11th Cir. 2003). Without

certification from the Eleventh Circuit Court of Appeals,

this Court lacks jurisdiction to consider Thomas’s successive

motion. Hill v. Hopper, 112 F.3d 1088, 1089 (11th Cir. 1997).

Therefore, this Motion is denied.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

       Daisy Thomas’s pro se Motion for Relief from Judgment

(Doc. # 503) is DENIED.




                                    5
    DONE and ORDERED in Chambers, in Tampa, Florida, this

26th day of July, 2019.




                           6
